—Appeal by the defen*773dant from a judgment of the Supreme Court, Kings County (Quinones, J.), rendered April 19, 1993, convicting him of robbery in the first degree, robbery in the second degree, assault in the third degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Furthermore, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). The defendant’s recent and exclusive possession of some of the jewelry which had been taken from the victim some 15 minutes before the search, together with the absence of any credible evidence that the crime was committed by someone else, justified the inference that the defendant was in fact the victim’s attacker (see, People v Marshall, 198 AD2d 907). The fact that the defendant was not dressed as he had been during the attack was properly placed before the jury, and we find no reason to disturb its resolution of this issue (see, People v Stokes, 203 AD2d 127). The jury could reasonably have found that the defendant’s explanation of having acquired the stolen jewelry after the robbery was not worthy of belief (see, People v Marshall, supra).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Rosenblatt, J. P., Pizzuto, Altman and Hart, JJ., concur.